Title: To Thomas Jefferson from George Weedon, 30 March 17[81]
From: Weedon, George
To: Jefferson, Thomas



Dr. Sir
Williamsburg March 30th 17[81]

I mentioned a Mr. Clansmate in my letter of yesterday who I supposed was with the other prisoners. Upon inquiry found he had been sent to Gloster on an alarm that happened four days ago. I have got him back and Now send him up under guard. His Crime has never been reported to me officially. No Doubt your Excellency has had some Accounts of his Conduct. I am with high Esteem yr Excellencies Most obt. Servt.,

G Weedon

